DETAILED ACTION
This action is in response to a correspondence filed on 12/13/2021.
Claims 1, 3-8, 10-15 and 17-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment to correct dependency informalities was given in an interview with Mr. Michael S. Brooke (Reg. No. 41,641) on 02/11/2022. 

Listing of claims:

10. (Currently amended) The method of claim 8, further comprising: distributing the chunks throughout the plurality of peer nodes.

17. (Currently amended) The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform: distributing the chunks throughout the plurality of peer nodes.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s remarks dated 12/13/2021, along with an extensive search of prior art on the subject matter, conclude that the claims at present provide significant improvements to 
The closest prior art(s) are below:
Noble et al. (US 20190312939): teaches a cloud data management method comprising: receiving, from a first client device, client data for cloud storage; analyzing a first ledger to determine one or more acceptable cloud storage services from a plurality of cloud storage services; uploading, to the one or more acceptable cloud storage services, the client data; and updating the first ledger to include an indication of a location for the client data at the one or more acceptable cloud storage services.

Bohli et al. (US 10,397,328): teaches a method for integrating a Proof of Storage (PoS) into a blockchain increases security, robustness and verifiability of a blockchain network. A part of the blockchain to be stored is received at a first one of a plurality of mining nodes of the blockchain network. The part of the blockchain is stored. Mining of the new block is bound to the stored data and performed so as to enforce that the mining nodes store different parts of the blockchain. The PoS is integrated into the new block. The PoS is verified before accepting the new block into the blockchain.

Perrin (“The noise Protocol Framework”): teaches a noise framework for crypto protocols based on Diffie-Hellman key agreement. Perrin teaches that a Noise protocol begins 

However, when taken alone or in combination with the identified relevant prior art(s), none of the above-cited reference discloses method for obfuscating data files in such a way to achieve the present invention. Namely, none of the prior art teaches or render obvious a method including adding noise to a plurality of chunks, such that the noise includes a link to access the file(s) on a blockchain network. Therefore, combining the prior art identified to be relevant to the subject matter of the present application to arrive at the claimed invention would amount to impermissible hindsight. The claims have therefore been deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 270-3659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                  

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454